Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claims 1-20 are currently pending in this application. Claims 1-3, 5-7, 9-15, and 17-20 have been amended as filed on 11/30/2020.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) rejections:
	Claim amendments filed 11/30/2020 overcame the 112(b) rejections, therefore the rejections have been withdrawn.
With respect to 35 U.S.C. §102(a)(1) rejections:
	Applicant argues that prior art reference (Blom US 2019/0004496) has a publication date (Jan 3, 2019) less than one year of the effective filing date of the claimed invention (Jun 14, 2019) and because one named inventor (Subhrajit Roychowdhury) is common in the prior art reference and the instant application, disqualifies the Blom reference as a 102(a)(1) as well as a 102(a)(2).  See Remarks at 10-11.
	Examiner disagrees. The prior art reference (Blom et al. US 2019/0004496) qualifies as a 102(a)(1) and as a 102(a)(2) even though Examiner presented with only the 102(a)(1) rejections.   The prior art reference lists 5 inventors: Rogier Blom, John Freer, Dean Robinson, Subhrajit Roychowdhury, and Harry Mathews JR. while the instant application lists 6 inventors: Vipul Gupta, Natarajan Kumar, Anthony Vinciquerra III, Randal Rausch, Subhrajit Roychowdhury, and Justin Gambone JR.  There is a difference in inventive entity even with just one uncommon inventor, but in this situation, there are 9 out of 10 named inventors that are different. Please see MPEP 2154.01 for requirement. To disqualify the prior art reference as a 102(a)(1), Applicant needs to establish that the invention as claimed (anticipated by Blom US2019/0004496 as rejected below) were obtained from one inventor, Subhrajit Roychowdhury, disqualifying 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blom et al. (US 2019/0004496).

With respect to claims 1, 10, and 18, Blom teaches a system, a method, and a non-transitory computer-readable medium having stored thereon executable instructions when executed by a processor unit cause the processor unit to perform a method of additive manufacturing machine (AMM) control (system with CRM and processor as shown in figs.3-4 to perform a method of AMM control as shown in figs.8-11, also see abstract and par.0105), the method comprising: 
obtaining AMM machine and process parameter settings for an ongoing build process (fig. 2 teaches build file 210 including build parameters that are used to control components of additive manufacturing system 10, par.0061, build parameters such as melt pool sizes, melt pool temperature profiles, material information, par.0050-0051; step 1102 of fig.11, build parameters including power of laser device, scan speed of scan device, melt pool size, melt pool temperature, par.0126; figs.12-14 also teaches building parameters and enabling compensation and adjustment before or after a build using CAD/virtual model 1202 with geometry distortions or changes occur during the additive manufacturing process, par.0095); 

calculating a respective difference between expected AMM physical conditions and respective elements of the set of monitored physical conditions (fig. 3 teaches computer 302 compares the plurality of sensor information to the build parameters to determine differences, par.0070; step 1106 of fig.11 teaches comparing plurality of sensor information to build parameters to determine differences, par.0128); 
providing the machine and process parameter settings, the set of monitored physical conditions, and the respective differences to one or more material property prediction models (fig.6 teaches computer 602 generating a model where the model includes information from build file 210 of built parameters, sensors data as data or information that is measured from physical parts, and artificial information, par.0089;        computer 602 uses the information in model to simulate a build 212 of part 28, par.0089; figs.12-14 teaches CAD model or virtual model 1212 be modified/deformed using compensation function 1210 and functionally guided by geometrical or material differences 1208, par.0095); 
computing a respective predicted value for one or more of the monitored physical conditions (predict the response of the process such as parameter melt pool and monitored sensor data, par.0089 and fig.6; par.0094 and fig.7; figs.13-14 teach of the distortion/error prediction with finite element or rule based and the predicted quantities used to modify the build file and re-compute the build prediction, par.0099); 
comparing the respective predicted value to a respective predetermined target range (figs. 13-14 teach comparing the predicted value to a tolerance threshold value, par.0099);
 based on a determination that each respective predicted value is within the predetermined range, maintaining the machine and process parameter settings (figs.13-14 teach of the compensating or adjusting the machine and process parameter settings until predicted distortion after build is less than tolerance threshold, otherwise not compensating or adjusting, par.0095 and par.0099); 
based on a determination that one or more of the respective predicted value is outside the predetermined range, generating commands to compensate the machine and process parameter settings (figs.13-14 teach of the compensating or adjusting the machine and process parameter settings until predicted distortion after build is less than tolerance threshold, par.0095 and par.0099; generates control signals that are fed back to controller and used to adjust one or more build parameters in real-time to correct discrepancies in melt pool, par.0054); and 
repeating the closed feedback loop at intervals of time during the build process (figs. 13-14 teach to iterate a real-time control feedback loop, par.0101, until predicted distortion is less than tolerance threshold, par.0099; iterate with real-time data, par.0100; real-time adjustments to parameters through the use of feedback control 218, par.0130; iterations required to determine the proper settings and using lessons learned in building previous parts in building future parts, par.0136; wherein control signals are fed back to controller and used to adjust one or more build parameters in real-time to correct discrepancies in melt pool, par.0054).

With respect to claims 2 and 11, Blom teaches the executable instructions further configured to cause the processor unit to perform the method, including determining the expected AMM physical conditions from at least one of the machine and process parameter settings and an historic experimental data set for the AMM machine (manufacturing process model simulates the building of part 28 based on the received build file 210 and the information from the historical builds where historical information allows the models to be adapted to react as a physical process would during a build by determining the simulated melt pool size based on the laser settings and the historical information and determine where variations in power would be needed for building the part based on how other parts have been built in the past, par.0116).

With respect to claims 3 and 12, Blom teaches the executable instructions further configured to cause the processor unit to perform the method, including determining the 

With respect to claim 4, Blom teaches the one or more material property prediction model(s) including a Bayesian Hybrid Model (machine learning programs may include Bayesian program learning, voice recognition and synthesis, image or object recognition, optical character recognition, and/or natural language processing either individually or in combination, par.0142).

With respect to claims 5 and 13, Blom teaches the executable instructions further configured to cause the processor unit to perform the method, including calculating the respective predicted value based on applying a respective one or more of the machine and process parameter settings to a respective modeled response within the one or more material property prediction models (the model can be adjusted and/or adapted using process measurements and may receive build parameter inputs (laser power, speed of scanning device, CAD geometry) and predict the response of the process (e.g., melt pool and sensor) wherein feedforward control computer device may use the information in model to simulate a build of part and feedforward control computer device is also able to further simulate the results from changes to the build parameters, par.0094).

With respect to claims 6 and 14, Blom teaches the executable instructions further configured to cause the processor unit to perform the method, including the set of monitored physical conditions includes laser power, beam diameter, scan-speed, gas-flow, powder-bed layer-thickness and process chamber temperature (build parameters may comprise one or more of, power, speed, orientation, position of energy sources, 

With respect to claims 7 and 15, Blom teaches the executable instructions further configured to cause the processor unit to perform the method, including the set of monitored physical conditions includes melt-pool depth, melt-pool width, and melt-pool temperature and temperature gradient (the melt pool size includes one or more dimensions of the melt pool, such as, but not limited to, length, width, depth, area, and volume; the melt pool temperature profile represents the temperature of the melt pool at certain points in the melt pool, such as the center; the melt pool temperature profile represents a measured temperature from samples of the melt pool or from a function of the 2D/3D temperature distribution profile, par.0049).

With respect to claims 8 and 16, Blom teaches the executable instructions further configured to cause the processor unit to perform the method, including extrapolating expected melt-pool physical conditions from the AMM machine and process parameter settings (predicting the response of the melt pool based on received build parameter inputs such as laser power, speed of scan device and CAD geometries, par.0094; compares the size and temperature of melt pool to an expected or desired melt pool size and temperature based on a calibration model, generates control signals that are fed back to controller and used to adjust one or more build parameters in real-time to correct discrepancies in melt pool, par.0054).

With respect to claims 9 and 17, Blom teaches the executable instructions further configured to cause the processor unit to perform the method, including: a first set of monitored physical conditions includes laser power, beam diameter, scan-speed, gas-flow, powder-bed layer-thickness and process chamber temperature (build parameters may comprise one or more of, power, speed, orientation, position of energy sources, 

With respect to claim 19, Blom teaches the executable instructions including instruction that cause the processor to perform the method including: determining the expected AMM physical conditions from the machine and process parameter settings (compares the size and temperature of melt pool to an expected or desired melt pool size and temperature based on a calibration model, generates control signals that are fed back to controller and used to adjust one or more build parameters in real-time to correct discrepancies in melt pool, par.0054); determining the predetermined target range based on melt-pool characteristics, part geometry, and expected part properties based on the AMM machine and process parameter settings (using data processing algorithms to determine the size and temperature of melt pool, compares the size and temperature of melt pool to an expected or desired melt pool size and temperature based on a calibration model, generates control signals that are fed back to controller and used to adjust one or more build parameters in real-time to correct discrepancies in melt pool, par.0054); and calculating the respective predicted value based on applying a 

With respect to claim 20, Blom teaches the executable instructions including instruction that cause the processor to perform the method including: a first set of monitored physical conditions includes laser power, beam diameter, scan-speed, gas-flow, powder-bed layer thickness, and process chamber temperature (build parameters may comprise one or more of, power, speed, orientation, position of energy sources, galvos, mirrors, scanners, sensors, detectors, conveyors, build plates, and material applicators and removers; materials such as gases, gas pressures, and flow of gases; melt pool sizes and melt pool temperature profiles; materials making up the parts themselves and interim part materials; speed and method of applying the materials during the builds; and the starting and interim-build shapes of the parts, par.0050, ); a second set of monitored physical conditions includes melt-pool depth, melt-pool width, and melt-pool temperature and temperature-gradient (the melt pool size includes one or more dimensions of the melt pool, such as, but not limited to, length, width, depth, area, and volume; the melt pool temperature profile represents the temperature of the melt pool at certain points in the melt pool, such as the center; the melt pool temperature profile represents a measured temperature from samples of the melt pool or from a function of the 2D/3D temperature distribution profile, par.0049); and extrapolating expected melt-pool physical conditions from the AMM machine and process parameter settings (predicting the response of the melt pool based on received build parameter inputs such as laser power, speed of scan device and CAD geometries, par.0094).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.